N ON PRECED EN TIAL D ISPOSITION
                              To be cited on ly in accord an ce w ith
                                      Fed . R. Ap p . P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Argued January 6, 2009
                                    Decided August 17, 2009

                                              Before

                              MICHAEL S. KANNE, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

                              DIANE S. SYKES, Circuit Judge



No. 08-1950

UNITED STATES OF AMERICA,                              Appeal from the United States District
                  Plaintiff-Appellee,                  Court for the Western District
                                                       of Wisconsin
       v.
                                                       No. 07-CR-157-bbc
DEANDRE BISHOP,
                      Defendant-Appellant.             Barbara B. Crabb, Chief Judge.




                                            ORDER

        This appeal is one of several recent cases challenging a district court’s classification of
a prior offense as a crime of violence under U.S.S.G. § 4B1.2. Deandre Bishop pleaded guilty
to possession of crack cocaine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). The
district court found that Bishop was a career offender under U.S.S.G. § 4B1.1 because Bishop
had two prior felony convictions for a crime of violence. The court accordingly sentenced
No. 08-1950                                                                                 Page 2



Bishop to 188 months imprisonment. One of the two crimes that predicated the enhancement
was a conviction under Wisconsin law for second-degree reckless endangerment. See Wis.
Stat. § 941.30(2). Bishop argues that, under Begay v. United States, 128 S. Ct. 1581 (2008), and
United States v. Smith, 544 F.3d 781, 786 (7th Cir. 2008), a crime requiring a mental state of
recklessness is not a “crime of violence” under § 4B1.1.

        Bishop is correct. As we recently held in United States v. Woods, No. 07-3851, 2009 WL
2382700 (7th Cir. Aug. 5, 2009), the mental state of recklessness does not satisfy the standards
established by the Supreme Court in Begay. Second-degree reckless endangerment, in violation
of Wis. Stat. § 941.30(2), is therefore not a crime of violence for the specific purpose of the
career-offender enhancement, and the district court therefore erred by sentencing Bishop
under § 4B1.1. See United States v. High, No. 08-1970, 2009 WL 2382747 (7th Cir. Aug. 5, 2009)
(holding that a felony conviction for violating Wis. Stat. § 941.30(2) is not a “violent felony” as
that term is used in the Armed Career Criminal Act).

      In light of these recent decisions, Bishop’s other arguments – that his sentence is
substantively unreasonable and that the district court mistakenly believed that the state would
make his state sentence concurrent to the federal sentence – are moot.

         We therefore V ACATE the sentence and R EMAND for further proceedings in light of
Begay.